                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAROLYN ESCALANTE,                                 Case No. 18-cv-05562-HSG
                                   8                     Plaintiff,                         ORDER GRANTING PLAINTIFF’S EX
                                                                                            PARTE APPLICATION TO EXTEND
                                   9              v.                                        TIME
                                  10     SAN FRANCISCO COMMUNITY                            Re: Dkt. No. 49, 50
                                         COLLEGE DISTRICT, AND BOARD OF
                                  11     TRUSTEES, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           On February 27, 2019, Plaintiff Carolyn Escalante, pro se, filed an ex parte application, see
                                  15   Dkt. No. 49, to extend time to file her reply in support of Plaintiff’s motion for default judgment,
                                  16   see Dkt. No. 34, and her opposition to the San Francisco Community College District Defendants’
                                  17   motion to dismiss, see Dkt. No. 39. Plaintiff represented in her ex parte application that she had
                                  18   notified Defendants of the requested extension but had not received a response. Dkt. No. 49 at 2.
                                  19   Defendants then filed a declaration, including email communications between the parties as
                                  20   supporting exhibits, representing that Defendants had in fact responded and agreed to the
                                  21   requested extension on February 27, a day before the deadline identified in Plaintiff’s proposal.
                                  22   Dkt. No. 50. It is unclear whether the agreement reflected in the email chain was reached before
                                  23   or after Plaintiff filed the ex parte application.
                                  24           Having considered Plaintiff’s ex parte application and Defendants’ declaration, and good
                                  25   cause appearing therefor,
                                  26           IT IS HEREBY ORDERED that Plaintiff’s time to file her reply and opposition is
                                  27   extended to and through March 25, 2019. The reply and opposition shall be served on
                                  28   Defendants’ counsel via email and U.S. Mail the same day. The San Francisco Community
                                   1   College District Defendants’ time to file their reply in support of their motion to dismiss is reset

                                   2   from March 15, 2019 to April 16, 2019. Defendants’ reply brief shall be served on Plaintiff via

                                   3   email and U.S. Mail the same day. The hearings on the motion for default judgment and motion to

                                   4   dismiss, presently set for April 25, 2019 and May 16, 2019 respectively, remain unchanged.

                                   5          The Court reminds the parties of the importance of meeting and conferring in good faith in

                                   6   an effort to reach agreement when possible, which includes allowing a reasonable amount of time

                                   7   for the other side to respond to a proposal. Plaintiff is also reminded that any agreed-upon request

                                   8   to change dates set by the Court must be filed in the form of a stipulation and proposed order

                                   9   reflecting the requested changes. See Civil Local Rule 6-2(a).

                                  10          IT IS SO ORDERED.

                                  11   Dated: 3/5/2019

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        HAYWOOD S. GILLIAM, JR.
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
